DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 November 2022 has been entered.

Status of the Claims
Amendment filed 21 October 2022 is acknowledged.  Claims 1, 9, 10, and 15 have been amended.  Claims 1-20 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 9 recite the limitations, “the first read terminal,” and, “the second read terminal.”  There is insufficient antecedent basis for these limitations in the claims.
Claims 2-8 are rejected for merely containing the flaws of the parent claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Oliva et al. (US Patent 7,696,018, hereinafter Oliva ‘018) of record in view of Jeong et al. (US Patent Application Publication 2007/0155093, hereinafter Jeong ‘093), both of record.
With respect to claim 1, Oliva ‘018 teaches (FIGs. 15A-15M) a phase change memory device substantially as claimed, comprising:
a phase change memory material (208a) within an electrically insulating wall (202, 204, 204a, and 209a) (col. 9, ln. 4-66);
a first heater terminal (lower 210) in the electrically insulating wall (202, 204, 204a, and 209a) (col. 9, ln. 4-66); and
two read terminals (upper left-side 209 and 212, and lower right-side 201, 206, and 207) in the electrically insulating wall (202, 204, 204a, and 209a) configured to form an electrical read path between the two read terminals that crosses the first heater terminal (lower 210), wherein the first read terminal (upper left-side 209 and 212) is horizontally offset with respect to the second read terminal (lower right-side 201, 206, and 207) (col. 9, ln. 4-66).
Thus, Oliva ‘018 is shown to teach all the features of the claim with the exception of:
wherein the phase change memory material is configured to store multiple data bits; and
wherein the first heater terminal is configured to control relative volumes of an amorphous phase and a crystalline phase of the phase change memory material in an electrical read path.
However, Jeong ‘093 teaches (FIGs. 8 and 9) a phase change memory comprising two heater terminals (215 and 219), wherein a phase change memory material (217) is configured to store multiple data bits, and wherein the heater terminals are configured to control relative volumes of an amorphous phase and a crystalline phase of the phase change memory material in an electrical read path as art-recognized characteristics of said phase change memory material for the purposes of forming multi-bit phase change material memories ([0061]).  Multi-bit phase change memories can store more data than single-bit memories.
Further, the recitations, “configured to store multiple data bits,” and “configured to control relative volumes of an amorphous phase and a crystalline phase of the phase change memory material in an electrical read path,” are functional limitations.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  See MPEP 2114 and 2173.05(g).  The phase change memory device of Oliva ‘018 is capable of performing the claimed function because said phase change memory device employs a chalcogenide phase change memory material (col. 4, ln. 40-41) whose resistivity/conductivity is modified by heater terminals (210) that affect the amorphousness/crystallinity of said material in an analog manner that permits defining multiple bits corresponding to the relative resistivity of said material.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the phase change memory device of Oliva ‘018 wherein the phase change memory is configured to store multiple data bits; and wherein the first heater terminal is configured to control relative volumes of an amorphous phase and a crystalline phase of the phase change memory material in an electrical read path as taught by Jeong ‘093 to take advantage of art-recognized characteristics of phase change memory materials for the purposes of forming multi-bit phase change material memories capable of storing more data than single-bit memories; and because this limitation is a functional limitation capable of being performed by the phase change memory device of Oliva ‘018.

With respect to claim 2, Oliva ‘018 teaches further comprising a second heater terminal (upper 210) in the electrically insulating wall (202, 204, 204a, and 209a), wherein the second heater terminal (upper 210) is separated from the first heater terminal (lower 210) by a thickness of the phase change memory material (208a), and wherein the electrical read path crosses between the first heater terminal and the second heater terminal (col. 9, ln. 4-66).
With respect to claim 3, Oliva ‘018 teaches wherein the second heater terminal (upper 210) is opposite the first heater terminal (lower 210), and wherein each of the two read terminals (upper left-side 209 and 212, and lower right-side 201, 206, and 207) has a surface (side surfaces) coplanar with an inner surface of the electrically insulating wall (202, 204, 204a, and 209a) (col. 9, ln. 4-66).
With respect to claim 9, Oliva ‘018 teaches wherein the first read terminal (upper left-side 209 and 212) directly contacts a top surface of the phase change memory material (208a) and the second read terminal (lower right-side 201, 206, and 207) directly contacts a bottom surface of the phase change memory material.

With respect to claim 15, Oliva ‘018 teaches (FIGs. 15A-15M) a method of forming a phase change memory device substantially as claimed, comprising:
forming a base plate layer (202, 204, and 204a) on a substrate (201 and 202) (col. 9, ln. 4-66);
forming a first read terminal (lower right-side 201, 206, and 207) and a first heater terminal (lower 210) in the base plate layer (202, 204, and 204a) (col. 9, ln. 4-66);
forming a patterned phase change memory material (208a) having a first phase on the base plate layer (202, 204, and 204a) (col. 9, ln. 4-66);
forming an encapsulation layer (209a) on the patterned phase change memory material (208a) (col. 9, ln. 4-66); and
forming a second read terminal (upper left-side 209 and 212) in the encapsulation layer (209a), wherein the second read terminal is in electrical contact with the patterned phase change memory material (208a), wherein the phase change memory device is configured to have an electrical read path between the first read terminal (lower right-side 201, 206, and 207) and the second read terminal that crosses the first heater terminal (lower 210), wherein the first read terminal is horizontally offset with respect to the second read terminal (col. 9, ln. 4-66).
Thus, Oliva ‘018 is shown to teach all the features of the claim with the exception of wherein the phase change memory device is configured to have four or more memory states through control of relative volumes of an amorphous phase and a crystalline phase of the phase change memory material.
However, Jeong ‘093 teaches (FIGs. 8 and 9) a phase change memory comprising two heater terminals (215 and 219), wherein a phase change memory material (217) is configured to have four or more memory states through control of relative volumes of an amorphous phase and a crystalline phase of the phase change memory material as an art-recognized characteristic of said phase change memory material for the purposes of forming multi-bit phase change material memories ([0061]).  Multi-bit phase change memories can store more data than single-bit memories.
Further, the recitation, “configured to have four or more memory states through control of relative volumes of an amorphous phase and a crystalline phase of the phase change memory material,” is a functional limitation.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  See MPEP 2114 and 2173.05(g).  The phase change memory device of Oliva ‘018 is capable of performing the claimed function because said phase change memory device employs a chalcogenide phase change memory material (col. 4, ln. 40-41) whose resistivity/conductivity is modified by heater terminals (210) that affect the amorphousness/crystallinity of said material in an analog manner that permits defining multiple bits, including four memory states, corresponding to the relative resistivity of said material.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the phase change memory device of Oliva ‘018 configured to have four or more memory states through control of relative volumes of an amorphous phase and a crystalline phase of the phase change memory material as taught by Jeong ‘093 to take advantage of art-recognized characteristics of phase change memory materials for the purposes of forming multi-bit phase change material memories capable of storing more data than single-bit memories; and because this limitation is a functional limitation capable of being performed by the phase change memory device of Oliva ‘018. 

Claims 4-6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Oliva ‘018 and Jeong ‘093 as applied to claim 1 above.
With respect to claims 4 and 5, Oliva ‘018 and Jeong ‘093 teach the device as described in claims 1 above, but the cited embodiment of the primary reference Oliva ‘018 does not explicitly teach the additional limitations wherein at least a portion of the phase change memory material is in the crystalline phase; and wherein at least a portion of the phase change memory material is in the amorphous phase.
However, Oliva ‘018 teaches a phase change material switching between crystalline and amorphous phases to function as a memory (col. 4, ln. 23-39).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed at least a portion of the phase change memory material of Oliva ‘018 and Jeong ‘093 in the crystalline phase and in the amorphous phase as taught by Oliva ‘018 to function as a memory.

With respect to claims 6 and 8, Oliva ‘018 and Jeong ‘093 teach the device as described in claim 5 above, but the cited embodiment of the primary reference Oliva ‘018 does not explicitly teach the additional limitations wherein the amorphous phase of the phase change memory material is in the shape of a hemisphere adjoining the first heater terminal; and wherein the amorphous phase of the phase change memory material includes a first hemisphere adjoining the first heater terminal and a second hemisphere adjoining a second heater terminal.
However, Oliva ‘018 teaches (FIG. 5) wherein the heater terminal (508) forms an amorphous phase the shape of a hemisphere (503) adjoining said first heater terminal in a phase change memory material (502) during device operation to change the state of the phase change memory device (col. 6, ln. 4-17).  When applying this teaching to the device of FIGs. 15A-15M, this would result in the amorphous phase of the phase change memory material (208a) including a first hemisphere adjoining the first heater terminal (lower 210) and a second hemisphere adjoining a second heater terminal (upper 210).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the device of Oliva ‘018 and Jeong ‘093 wherein the amorphous phase of the phase change memory material is in the shape of a hemisphere adjoining the first heater terminal; and wherein the amorphous phase of the phase change memory material includes a first hemisphere adjoining the first heater terminal and a second hemisphere adjoining a second heater terminal as taught by Oliva ‘018 during device operation to change the state of the phase change memory device.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Oliva ‘018 and Jeong ‘093 as applied to claim 5 above, and further in view of Habib et al. (US Patent Application Publication 2009/0001336, hereinafter Habib ‘336) of record.
With respect to claim 7, Oliva ‘018 and Jeong ‘093 teach the device as described in claim 5 above with the exception of the additional limitation wherein the phase change memory material has dimensions in a range of about 50 nm (length) X 50 nm (width) X 50 nm (height) to about 250 nm (length) X 250 nm (width) X 100 nm (height).
However, Habib ‘336 teaches 100 nm (length) X 100 nm (width) X 100 nm (height) as suitable dimensions for a phase change memory material ([0092]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the device of Oliva ‘018 and Jeong ‘093 wherein the phase change memory material has dimensions in a range of about 50 nm (length) X 50 nm (width) X 50 nm (height) to about 250 nm (length) X 250 nm (width) X 100 nm (height) as taught by Habib ‘336 as suitable dimensions for a phase change memory material.

Response to Arguments
Applicant’s amendments to claim 10 are sufficient to overcome the objection to the specification and the 35 U.S.C. 112(a)&(b) rejections of claims 10-14 made in the final rejection filed 22 September 2022.  The objection to the specification and the 35 U.S.C. 112(a)&(b) rejections of claims 10-14 have been withdrawn.
Applicant's arguments filed 21 October 2022 with respect to the 35 U.S.C. 103 rejection of claims 1 and 15 have been fully considered but they are not persuasive.
Applicant argues (remarks, p. 10) that the first read terminal (201/206) of Oliva ‘018 is not horizontally offset from the second read terminal (201/206) as claimed.  In fact, the read terminals of Oliva ‘018 are horizontally aligned with respect to each other.  Examiner respectfully disagrees.
Examiner relies upon a new interpretation of the elements corresponding to the first read terminal and the second read terminal when rejecting the amended claim.  See the 35 U.S.C. 103 rejections of claims 1 and 15 above for the new interpretation.

Allowable Subject Matter
Claims 10-14 are allowed for the reasons set forth on pp. 17-18 of the final rejection filed 22 September 2022.
Claims 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, for the reasons set forth on pp. 17-18 of the final rejection filed 22 September 2022.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher M. Roland whose telephone number is (571)270-1271. The examiner can normally be reached Monday-Friday, 10:00AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on (571)270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.M.R./Examiner, Art Unit 2893                                                                                                                                                                                                        


/HERVE-LOUIS Y ASSOUMAN/Examiner, Art Unit 2826